Exhibit CONFIDENTIAL TREATMENT Supplemental Agreement No.63 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of March 23, 2009, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Boeing and Buyer have agreed to revise the Contract Delivery Month of two (2) Firm Aircraft as follows (Recontracted Firm Aircraft): MSN Previous Contract Delivery Month New Contract Delivery Month 36968 November 2011 June 2014 36971 December 2011 November 2014 and; WHEREAS, Boeing and Buyer have agreed to revised the Contract Delivery Month of three (3) Option Aircraft as follows (Recontracted Option Aircraft): January 2012 January 2013 October 2012 April 2013 November 2012 May 2013 ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. and; P.A.
